Title: To Benjamin Franklin from ——— Arnoux, 20 January 1778
From: Arnoux, abbé ——
To: Franklin, Benjamin


Lyon mardi 20 janvier 1778
Je n’ai pas perdu de vue, mon cher et respectable Monsieur, vos affaires d’Amerique; l’interest de vos colonies quand il ne seroit pas celui de la justice et de la vertu seroit le mien parce que c’est le votre. Je vois avec la plus grande satisfaction que vous touchez au moment de jouir d’une liberté qui est due à la prudence à la sagesse et à la Valeur; je vous en felicite et je m’en rejouis avec vous. Nous voila pour toujours vos amis et vos alliés, nous ne sommes pas faits pour vous imiter, mais pour ne jamais nous detacher de vous. Le traité d’alliance entre vous et nous qu’on a deja annoncé et qui aura lieu s’il n’est pas deja fait sera à l’abri de tous les evenements politiques parce que l’interest respectif des deux nations en sera le garant. Je serai à Paris dans les premiers jours du mois prochain et de là je volerai à Passy pour vous y embrasser et pour vous dire que l’amerique vous doit son bonheur, que l’estime l’amour la reconnoissance et l’admiration vous y éléveront un monument qui durera autant que la liberté et la Vertu que vous y avez établie. Je ne vous cache pas, mon cher et respectable Docteur, que mon ame au milieu de la joye qui vous environne s’afflige de l’idée de votre retour dans votre heureuse patrie; si quelque chose peut diminuer mes regrets c’est la felicité de l’amerique et l’esperance que vous n’oublierez jamais mon tendre et respectueux attachement avec lequel je ne cesserai d’être mon cher Monsieur Votre très humble et très obeissant serviteur.
L’abbé Arnoux

Notre ami l’abbé Chalut m’a donné souvent de vos nouvelles; je sçais qu’il ne m’a pas oublié auprès de vous, je l’ai chargé de vous faire parvenir ma lettre. Il fera ma commission. Il a pour vous, comme vous le sçavez, une veritable estime et une sincere amitié, il merite que vous distinguiez ses sentiments de la foule de ceux qu’on vous presente. Mes amitiés a M. votre petit fils et a Mrs. Dean et Lée.

 
Addressed: A Monsieur / Monsieur franklin / à Passy.
Notation: L’abbé Arnoux 20. Janvier 1778.
